Citation Nr: 1207231	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-18 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating for chronic lumbosacral strain in excess of 20 percent from May 28, 2005 through June 15, 2010.

2.  Entitlement to a disability rating for chronic lumbosacral strain in excess of 40 percent from June 16, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973 and from September 1973 to September 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In May 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.

In a June 2011 rating decision, the AMC increased the rating for the Veteran's service-connected chronic lumbosacral strain to 40 percent, effective June 16, 2010.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board has characterized the issues as listed on the title page to reflect the staged ratings currently on appeal.

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's Virtual VA eFolder contains a rating decision issued by the RO in March 2010 which considered evidence that is not currently of record in either the paper claims file or the Virtual VA eFolder.  This evidence consists of the following: treatment records from the VA Medical Center in Little Rock, Arkansas dating from September 5, 2006 through February 25, 2010; a VA Form 21-4138, Statement in Support of Claim, received on December 30, 2009; a VCAA notice response received on January 27, 2010; and a VA spine examination report dated on February 10, 2010 from the Little Rock VA Medical Center.  (This February 10, 2010 VA examination report was also referenced in the June 16, 2010 VA spine examination report of record.)  On remand, the RO must associate all of this evidence with the claims file.

All relevant ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Associate the following evidence with the claims file:

(a) treatment records from the VA Medical Center in Little Rock, Arkansas dating from September 5, 2006 through February 25, 2010;

(b) a VA Form 21-4138, Statement in Support of Claim, received on December 30, 2009;

(c) a VCAA notice response received on January 27, 2010; and

(d) a VA spine examination report dated on February 10, 2010 from the Little Rock VA Medical Center.

2.  Obtain updated treatment records from the VA Medical Center in Little Rock, Arkansas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

